DETAILED ACTION
This action is in response to the Amendment dated 25 March 2022. Claims 1, 2 and 8-20 are amended. No claims have been added or cancelled. Claims 1-20 remain pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant's amendment, the objection to claims 9-14 is withdrawn.
Based on applicant's amendment, the objection to claims 16-20 is withdrawn.
Based on applicant's amendment and response, claims  8-14 are no longer interpreted as invoking 35 USC§ 112(f)/sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities: 
The new limitation in amended claim 1 recites “detecting an equipment decal of the machine by querying a database of predetermined decals using image data of the equipment decal” (emphasis added). It is not clear how “detecting” is done “by querying a database”. The applicant’s specification recites “In some embodiments, the AR application may include a decal recognition module configured to detect equipment decals and match the equipment decal with stored equipment information” (specification, par. 0025; also see pars. 0034-0037) (emphasis added). Therefore, the specification teaches a decal recognition module that detects the decal. After detection, the AR application finds the information that is store in the database and overlays the found decal related information. Thus, it seems that there are two different actions, detecting and querying the database. Therefore, one solution could be to amend the claim to recite ‘and’ instead of ‘by’: “detecting an equipment decal of the machine and querying a database of predetermined decals using image data of the equipment decal deemed to teach “detecting an equipment decal of the machine by querying a database”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 1, 3-5, 8-9, 11-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over LYONS et al. (US20130281209A1) in view of THAKURTA et al. (US20200034622A1).

As to claim 1, LYONS teaches detecting an equipment decal of the machine (See fig. 1, par. 0119, wherein the technician is prompted to scan the gaming machine's barcode, and then the biometric lock application presents the current image being read by the camera on the phone's LCD screen. Once the technician positions the camera at a suitable distance from the barcode, the image is captured, and sent via the encrypted link over the internet to the web server; as taught by LYONS) by querying a database of predetermined decals using image data of the equipment decal (See fig. 1, par. 0119, wherein the barcode decoding module determines an identifier, which is used by the Machine ID database to determine which gaming machine has been scanned; as taught by LYONS); matching the equipment decal with a set of stored equipment information (See fig. 1, par. 0125, wherein a specific set of help pages are retrieved by the CMS from a gaming machine instruction manual server to aid the technician; as taught by LYONS); displaying one or more selectable widgets for the equipment decal on the user interface via AR functionality (See figs. 5-10, pars. 0137-0149, for example fig. 5, par. 0136, wherein an icon is overlaid on the image for each visible object; as taught by LYONS); receiving, via the user interface, a selection of the selectable widget, the selection providing instructions to provide additional material based on the selectable widget (See figs. 5-10, pars. 0137-0149, for example fig. 6, par. 0140, once an icon is shown, the player may touch the touchscreen on their smart phone at the location of the icon to bring up information about the object in question; as taught by LYONS); and displaying at least a portion of the set of stored equipment information in response to the selection of the selectable widget (See fig. 1, par. 0125, wherein the pages are made available on the smart phone for the technician to peruse and are specific to the game and cabinet combination in question; as taught by LYONS).
LYONS does not teach a method for optimizing equipment inspection for a machine using augmented reality (AR), the method comprising: providing an AR application to a user interface.
In similar field of endeavor, THAKURTA teaches a method for optimizing equipment inspection for a machine using augmented reality (AR), the method comprising: providing an AR application to a user interface  (figs. 5-17, pars. 0154-0155, for example par. 0155, fig. 14, a user may view images via an interface of AR device 1402… AR device 1402 can use images gathered from a 2-D map 1404 to generate 3-D images with additional elements superimposed; as taught by THAKURTA). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LYONS method to include the teachings of THAKURTA for a method for optimizing equipment inspection for a machine using augmented reality (AR), the method comprising: providing an AR application to a user interface. Such a person would have been motivated to make this combination as models (e.g., 2-D models, 3-D models, etc.) can be stored on a database and accessed to be displayed in an MR settings (e.g., via a MR headset worn by a user). In particular, the database can be a cloud database that stores the models and can be accessed to retrieve an appropriate model to display to a user. In some embodiments, the cloud database stores real-time data describing the building equipment and/or the BMS. By hosting the models and the real-time data on the cloud database, MR can be integrated with the BMS and can be provided to users across a building (e.g., building 10) associated with the BMS. Further, by incorporating the cloud database, users can access the device models and/or data (e.g., historic data, real-time data, etc.) remotely. Advantageously, remote access can allow users to monitor components of the BMS, display products for potential customers, train in repairing components of the BMS, etc. without a need to be physically located at the building (THAKURTA, par. 0097).


As to claim 3, LYONS and THAKURTA teach the limitations of claim 1. THAKURTA further teaches detecting, via the user interface, an equipment control panel on the machine; matching the equipment control panel with a second set of stored equipment information; overlaying a second selectable widget with the equipment control panel on the user providing the second set of stored equipment information to the user interface (See fig. 13, par. 0153, user 708 may view a current temperature of a building device associated with projected equipment 1302, as well as the temperature range and temperature setpoint of the building device via information panel 1304. Further, data may be presented on information panel 1304 such that user 708 can easily determine if values are acceptable (e.g., green values are acceptable, red values are unacceptable). User 708 may also interact with projected equipment 1302 and/or data presented by information panel 1304; as taught by THAKURTA).

As to claim 4, LYONS and THAKURTA teach the limitations of claim 1. THAKURTA further teaches  displaying an annual inspection process on the user interface (See fig. 16, par. 0160, as shown, AR device 1402 may be configured to display a real-time image of equipment 1602, superimposed with service and/or maintenance instructions; as taught by THAKURTA); and receiving an update based on the inspection, wherein the update comprises an indication of passing inspection, failing inspection, or needing correction (See fig. 16, par. 0160, the service and/or maintenance instructions may include arrows indicating elements needing service. In some embodiments, certain components are highlighted in colors to indicate an operating status of each component (e.g., green can indicate normal operation, red can indicate an issue); also see fig. 83, par. 0329, wherein from this information, the System and Method for Augmented Maintenance of a Gaming Machine may then determine the correct procedure to be followed to correct the problem; as taught by THAKURTA). 
LYONS further teaches receiving, via the user interface, at least one of a machine, owner, or technician information (See figs. 1-2, par. 0114, wherein the technicians present themselves to a camera built into the gaming machine, and a picture is taken of them. This picture is transmitted to the casino management system (CMS) and if the facial recognition software running on the CMS identifies the technician as being authorized, a message is sent to the EGM (electronic gaming machine) to unlock the door; as taught by LYONS); directing a user to inspect the machine based on the at least one of a machine, owner, or technician information (See figs. 1-2, par. 0312, wherein Augmented Maintenance of a Gaming Machine 7000 uses a casino management system (CMS) to deliver targeted content to a mobile application held on a mobile device by the gaming machine technician; as taught by LYONS).

As to claim 5, LYONS and THAKURTA teach the limitations of claim 1. THAKURTA further teaches selecting a machine profile from a database of machine profiles; overlaying a virtual machine in the real world, wherein the virtual machine is based on the machine profile; and adjusting the virtual machine based on instructions received via the user interface (See figs. 9-11, par. 0149-0151, for example fig. 9, par. 0149, wherein MR device 502 may retrieve models, historic data, real-time data, and/or other details corresponding to building device 1004 based on MR device 502 moving within a certain proximity of building device 1004, user 708 requesting the information, etc. By storing the models and other information to be displayed to user 708 via MR device 502 on a cloud database of a cloud service/provider, the models and other information can be accessed not only if user 708 is on-site, but also at off-site locations, thereby allowing any users with access to the cloud database to view a model of building device 1004 and retrieve diagnostic information of building device 1004 remotely; as taught by THAKURTA).



As to claim 8, LYONS teaches matching the equipment decal with a set of stored equipment information (See fig. 1, par. 0125, wherein a specific set of help pages are retrieved by the CMS from a gaming machine instruction manual server to aid the technician; as taught by LYONS); overlaying a digital model of the equipment control panel on the user interface (See figs. 5-10, pars. 0137-0149, for example fig. 5, par. 0136, wherein an icon is overlaid on the image for each visible object; as taught by LYONS); receiving, via the user interface, a selection of an element of the digital model of the equipment control panel, the selection providing instructions to provide a corresponding portion of the set of stored equipment information for the element (See figs. 5-10, pars. 0137-0149, for example fig. 6, par. 0140, once an icon is shown, the player may touch the touchscreen on their smart phone at the location of the icon to bring up information about the object in question; as taught by LYONS); and displaying the corresponding portion of the set of stored equipment information for the element of the digital model of the equipment control panel in response to the selection (See fig. 1, par. 0125, wherein the pages are made available on the smart phone for the technician to peruse and are specific to the game and cabinet combination in question; as taught by LYONS).
LYONS does not teach a system for optimizing equipment inspection for a machine using augmented reality (AR), the system comprising: a user device configured to display a user interface and the machine; and a server comprising a processing circuit comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: providing an AR application to a user interface; detecting, via the user interface, an equipment control panel of the machine based on image data of the equipment control panel.
In similar field of endeavor, THAKURTA teaches a system for optimizing equipment inspection for a machine using augmented reality (AR), the system comprising: a user device configured to display a user interface and the machine; and a server comprising a processing circuit comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: providing an AR application to a user interface (figs. 5-17, pars. 0154-0155, for example par. 0155, fig. 14, a user may view images via an interface of AR device 1402… AR device 1402 can use images gathered from a 2-D map 1404 to generate 3-D images with additional elements superimposed; as taught by THAKURTA); detecting, via the user interface, an equipment control panel of the machine based on image data of the equipment control panel (See fig. 13, par. 0153, user 708 may view a current temperature of a building device associated with projected equipment 1302, as well as the temperature range and temperature setpoint of the building device via information panel 1304. Further, data may be presented on information panel 1304 such that user 708 can easily determine if values are acceptable (e.g., green values are acceptable, red values are unacceptable). User 708 may also interact with projected equipment 1302 and/or data presented by information panel 1304; as taught by THAKURTA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LYONS method to include the teachings of THAKURTA for a system for optimizing equipment inspection for a machine using augmented reality (AR), the system comprising: a user device configured to display a user interface and the machine; and a server comprising a processing circuit comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: providing an AR application to a user interface; detecting, via the user interface, an equipment control panel of the machine based on image data of the equipment control panel. Such a person would have been motivated to make this combination as models (e.g., 2-D models, 3-D models, etc.) can be stored on a database and accessed to be displayed in an MR settings (e.g., via a MR headset worn by a user). In particular, the database can be a cloud database that stores the models and can be accessed to retrieve an appropriate model to display to a user. In some embodiments, the cloud database stores real-time data describing the building equipment and/or the BMS. By hosting the models and the real-time data on the cloud database, MR can be integrated with the BMS and can be provided to users across a building (e.g., building 10) associated with the BMS. Further, by incorporating the cloud database, users can access the device models and/or data (e.g., historic data, real-time data, etc.) remotely. Advantageously, remote access can allow users to monitor components of the BMS, display products for potential customers, train in repairing components of the BMS, etc. without a need to be physically located at the building (THAKURTA, par. 0097).

As to claim 9, LYONS and THAKURTA teach the limitations of claim 8. LYONS further teaches detect, via the user interface, an equipment decal on the machine (See fig. 1, par. 0119, wherein the technician is prompted to scan the gaming machine's barcode, and then the biometric lock application presents the current image being read by the camera on the phone's LCD screen. Once the technician positions the camera at a suitable distance from the barcode, the image is captured, and sent via the encrypted link over the internet to the web server; as taught by LYONS); match the equipment decal with a first set of stored equipment information (See fig. 1, par. 0119, wherein the barcode decoding module determines an identifier, which is used by the Machine ID database to determine which gaming machine has been scanned; as taught by LYONS); overlay a first selectable widget with the equipment decal on the user interface of the AR application (See figs. 5-10, pars. 0137-0149, for example fig. 5, par. 0136, wherein an icon is overlaid on the image for each visible object; as taught by LYONS).  THAKURTA further teaches and provide the first set of stored equipment information to the user interface (See figs. 11-16, pars. 0150-0160, for example fig. 12, par. 0152, user 708 is wearing MR device 502, which enables them to view data specific to projected equipment 1202 (e.g., equipment names, potential equipment issues, faults, etc.) as well as interact with projected equipment 1202 (e.g., by vocal input and/or gestures). Projected equipment 1202 can be based on a model stored in a cloud database of any building equipment, building subsystem; as taught by THAKURTA).

As to claim 11, LYONS and THAKURTA teach the limitations of claim 8. THAKURTA further teaches display an annual inspection process on the user interface (See fig. 16, par. 0160, as shown, AR device 1402 may be configured to display a real-time image of equipment 1602, superimposed with service and/or maintenance instructions; as taught by THAKURTA); and receive an update based on the inspection, wherein the update comprises an indication of passing inspection, failing inspection, or needing correction (See fig. 16, par. 0160, the service and/or maintenance instructions may include arrows indicating elements needing service. In some embodiments, certain components are highlighted in colors to indicate an operating status of each component (e.g., green can indicate normal operation, red can indicate an issue); also see fig. 83, par. 0329, wherein from this information, the System and Method for Augmented Maintenance of a Gaming Machine may then determine the correct procedure to be followed to correct the problem; as taught by THAKURTA).  
LYONS further teaches receive, via the user interface, at least one of a machine, owner, or technician information (See figs. 1-2, par. 0114, wherein the technicians present themselves to a camera built into the gaming machine, and a picture is taken of them. This picture is transmitted to the casino management system (CMS) and if the facial recognition software running on the CMS identifies the technician as being authorized, a message is sent to the EGM (electronic gaming machine) to unlock the door; as taught by LYONS); direct a user to inspect the machine based on the at least one of a machine, owner, or technician information (See figs. 1-2, par. 0312, wherein Augmented Maintenance of a Gaming Machine 7000 uses a casino management system (CMS) to deliver targeted content to a mobile application held on a mobile device by the gaming machine technician; as taught by LYONS).
As to claim 12, LYONS and THAKURTA teach the limitations of claim 8. THAKURTA further teaches select a machine profile from a database of machine profiles; overlay a virtual machine in the real world, wherein the virtual machine is based on the machine profile; and adjust the virtual machine based on instructions received via the user interface (See figs. 9-11, par. 0149-0151, for example fig. 9, par. 0149, wherein MR device 502 may retrieve models, historic data, real-time data, and/or other details corresponding to building device 1004 based on MR device 502 moving within a certain proximity of building device 1004, user 708 requesting the information, etc. By storing the models and other information to be displayed to user 708 via MR device 502 on a cloud database of a cloud service/provider, the models and other information can be accessed not only if user 708 is on-site, but also at off-site locations, thereby allowing any users with access to the cloud database to view a model of building device 1004 and retrieve diagnostic information of building device 1004 remotely; as taught by THAKURTA).

As to claim 15, LYONS teaches matching the equipment decal with a set of stored equipment information (See fig. 1, par. 0125, wherein a specific set of help pages are retrieved by the CMS from a gaming machine instruction manual server to aid the technician; as taught by LYONS); overlaying a digital model of the equipment control panel on the user interface (See figs. 5-10, pars. 0137-0149, for example fig. 5, par. 0136, wherein an icon is overlaid on the image for each visible object; as taught by LYONS); receiving, via the user interface, a selection of an element of the digital model of the equipment control panel, the selection providing instructions to provide a corresponding portion of the set of stored equipment information for the element (See figs. 5-10, pars. 0137-0149, for example fig. 6, par. 0140, once an icon is shown, the player may touch the touchscreen on their smart phone at the location of the icon to bring up information about the object in question; as taught by LYONS); and displaying the corresponding portion of the set of stored equipment information for the element of the digital model of the equipment control panel in response to the selection (See fig. 1, par. 0125, wherein the pages are made available on the smart phone for the technician to peruse and are specific to the game and cabinet combination in question; as taught by LYONS).
LYONS does not teach an equipment inspection tool for inspecting equipment via augmented reality (AR), the tool comprising a non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to implement operations comprising: providing an AR application to a user interface; detecting, via the user interface, an equipment control panel of the machine based on image data of the equipment control panel.
In similar field of endeavor, THAKURTA teaches an equipment inspection tool for inspecting equipment via augmented reality (AR), the tool comprising a non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to implement operations comprising: providing an AR application to a user interface (figs. 5-17, pars. 0154-0155, for example par. 0155, fig. 14, a user may view images via an interface of AR device 1402… AR device 1402 can use images gathered from a 2-D map 1404 to generate 3-D images with additional elements superimposed; as taught by THAKURTA); detecting, via the user interface, an equipment control panel of the machine based on image data of the equipment control panel (See fig. 13, par. 0153, user 708 may view a current temperature of a building device associated with projected equipment 1302, as well as the temperature range and temperature setpoint of the building device via information panel 1304. Further, data may be presented on information panel 1304 such that user 708 can easily determine if values are acceptable (e.g., green values are acceptable, red values are unacceptable). User 708 may also interact with projected equipment 1302 and/or data presented by information panel 1304; as taught by THAKURTA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LYONS method to include the teachings of THAKURTA for an equipment inspection tool for inspecting equipment via augmented reality (AR), the tool comprising a non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to implement operations comprising: providing an AR application to a user interface; detecting, via the user interface, an equipment control panel of the machine based on image data of the equipment control panel. Such a person would have been motivated to make this combination as models (e.g., 2-D models, 3-D models, etc.) can be stored on a database and accessed to be displayed in an MR settings (e.g., via a MR headset worn by a user). In particular, the database can be a cloud database that stores the models and can be accessed to retrieve an appropriate model to display to a user. In some embodiments, the cloud database stores real-time data describing the building equipment and/or the BMS. By hosting the models and the real-time data on the cloud database, MR can be integrated with the BMS and can be provided to users across a building (e.g., building 10) associated with the BMS. Further, by incorporating the cloud database, users can access the device models and/or data (e.g., historic data, real-time data, etc.) remotely. Advantageously, remote access can allow users to monitor components of the BMS, display products for potential customers, train in repairing components of the BMS, etc. without a need to be physically located at the building (THAKURTA, par. 0097).

As to claim 16, LYONS and THAKURTA teach the limitations of claim 15. LYONS further teaches detect, via the user interface, an equipment decal on the machine (See fig. 1, par. 0119, wherein the technician is prompted to scan the gaming machine's barcode, and then the biometric lock application presents the current image being read by the camera on the phone's LCD screen. Once the technician positions the camera at a suitable distance from the barcode, the image is captured, and sent via the encrypted link over the internet to the web server; as taught by LYONS); match the equipment decal with a first set of stored equipment information (See fig. 1, par. 0119, wherein the barcode decoding module determines an identifier, which is used by the Machine ID database to determine which gaming machine has been scanned; as taught by LYONS); overlay a first selectable widget with the equipment decal on the user interface of the AR application (See figs. 5-10, pars. 0137-0149, for example fig. 5, par. 0136, wherein an icon is overlaid on the image for each visible object; as taught by LYONS).  THAKURTA further teaches and provide the first set of stored equipment information to the user interface (See figs. 11-16, pars. 0150-0160, for example fig. 12, par. 0152, user 708 is wearing MR device 502, which enables them to view data specific to projected equipment 1202 (e.g., equipment names, potential equipment issues, faults, etc.) as well as interact with projected equipment 1202 (e.g., by vocal input and/or gestures). Projected equipment 1202 can be based on a model stored in a cloud database of any building equipment, building subsystem; as taught by THAKURTA).

As to claim 17, LYONS and THAKURTA teach the limitations of claim 15. THAKURTA further teaches detect, via the user interface, an equipment control panel on the machine; match the equipment control panel with a second set of stored equipment information; overlay a second selectable widget with the equipment control panel on the user interface provide the second set of stored equipment information to the user interface (See fig. 13, par. 0153, user 708 may view a current temperature of a building device associated with projected equipment 1302, as well as the temperature range and temperature setpoint of the building device via information panel 1304. Further, data may be presented on information panel 1304 such that user 708 can easily determine if values are acceptable (e.g., green values are acceptable, red values are unacceptable). User 708 may also interact with projected equipment 1302 and/or data presented by information panel 1304; as taught by THAKURTA).
As to claim 18, LYONS and THAKURTA teach the limitations of claim 15. THAKURTA further teaches display an annual inspection process on the user interface (See fig. 16, par. 0160, as shown, AR device 1402 may be configured to display a real-time image of equipment 1602, superimposed with service and/or maintenance instructions; as taught by THAKURTA); and receive an update based on the inspection, wherein the update comprises an indication of passing inspection, failing inspection, or needing correction (See fig. 16, par. 0160, the service and/or maintenance instructions may include arrows indicating elements needing service. In some embodiments, certain components are highlighted in colors to indicate an operating status of each component (e.g., green can indicate normal operation, red can indicate an issue); also see fig. 83, par. 0329, wherein from this information, the System and Method for Augmented Maintenance of a Gaming Machine may then determine the correct procedure to be followed to correct the problem; as taught by THAKURTA). 
LYONS further teaches receive, via the user interface, at least one of a machine, owner, or technician information (See figs. 1-2, par. 0114, wherein the technicians present themselves to a camera built into the gaming machine, and a picture is taken of them. This picture is transmitted to the casino management system (CMS) and if the facial recognition software running on the CMS identifies the technician as being authorized, a message is sent to the EGM (electronic gaming machine) to unlock the door; as taught by LYONS); direct a user to inspect the machine based on the at least one of a machine, owner, or technician information (See figs. 1-2, par. 0312, wherein Augmented Maintenance of a Gaming Machine 7000 uses a casino management system (CMS) to deliver targeted content to a mobile application held on a mobile device by the gaming machine technician; as taught by LYONS).


As to claim 19, LYONS and THAKURTA teach the limitations of claim 15. THAKURTA further teaches select a machine profile from a database of machine profiles; overlay a virtual machine in the real world, wherein the virtual machine is based on the machine profile; and adjust the virtual machine based on instructions received via the user interface (See figs. 9-11, par. 0149-0151, for example fig. 9, par. 0149, wherein MR device 502 may retrieve models, historic data, real-time data, and/or other details corresponding to building device 1004 based on MR device 502 moving within a certain proximity of building device 1004, user 708 requesting the information, etc. By storing the models and other information to be displayed to user 708 via MR device 502 on a cloud database of a cloud service/provider, the models and other information can be accessed not only if user 708 is on-site, but also at off-site locations, thereby allowing any users with access to the cloud database to view a model of building device 1004 and retrieve diagnostic information of building device 1004 remotely; as taught by THAKURTA).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over THAKURTA et al.  (US20200034622A1) in view of LYONS et al. (US20130281209A1) and further view of NGUYEN et al. (US20180129276A1).

As to claim 2, LYONS and THAKURTA teach the limitations of claim 1. LYONS and THAKURTA do not teach wherein the equipment decal comprises at least one of a danger decal, a warning decal, a caution decal, an important decal, or a notice decal.
In similar field of endeavor, NGUYEN teaches wherein the equipment decal comprises at least one of a danger decal, a warning decal, a caution decal, an important decal, or a notice decal (See fig. 5, par. 0143, wherein the IMC 108 can obtain images of actual warning labels provided by the manufacturer of the unit, or component therein, or provided by another data source or entity; as taught by NGUYEN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LYONS and THAKURTA method to include the teachings of NGUYEN wherein the equipment decal comprises at least one of a danger decal, a warning decal, a caution decal, an important decal, or a notice decal. Such a person would have been motivated to make this combination as the ARD 102 can provide assembly advantages to the user or other entity (e.g., assembly company) during an assembly process to assemble products or perform other installation work in connection with a product (e.g., article of manufacture, device, cabinet, unit, etc., comprising parts, components, wires, and/or circuitry, . . . ) (NGUYEN, par. 0090).

As to claim 10, LYONS and THAKURTA teach the limitations of claim 8. THAKURTA and LYONS  do not teach wherein the equipment decal comprises at least one of a danger decal, a warning decal, a caution decal, an important decal, or a notice decal.
In similar field of endeavor, NGUYEN teaches wherein the equipment decal comprises at least one of a danger decal, a warning decal, a caution decal, an important decal, or a notice decal (See fig. 5, par. 0143, wherein the IMC 108 can obtain images of actual warning labels provided by the manufacturer of the unit, or component therein, or provided by another data source or entity; as taught by NGUYEN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LYONS and THAKURTA system to include the teachings of NGUYEN wherein the equipment decal comprises at least one of a danger decal, a warning decal, a caution decal, an important decal, or a notice decal. Such a person would have been motivated to make this combination as the ARD 102 can provide assembly advantages to the user or other entity (e.g., assembly company) during an assembly process to assemble products or perform other installation work in connection with a product (e.g., article of manufacture, device, cabinet, unit, etc., comprising parts, components, wires, and/or circuitry, . . . ) (NGUYEN, par. 0090).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over THAKURTA et al.  (US20200034622A1) in view of LYONS et al. (US20130281209A1) and further view of SCHUSTER (US20180336732A1).

As to claim 6, LYONS and THAKURTA teach the limitations of claim 1. LYONS and THAKURTA do not teach selecting an attachment profile for a machine from a database of attachment profiles; overlaying a virtual attachment on an equipment device in the real world, wherein the virtual attachment is based on the attachment profile; and adjusting the virtual attachment based on instructions received via the user interface.
In similar field of endeavor, SCHUSTER teaches selecting an attachment profile for a machine from a database of attachment profiles (See fig. 9 box 924, par. 0089, wherein based on the parameters for the project 130, a bill of materials may be generated and provided or shown to the operator. For instance, if the operator intends to replace a washer and dryer, the bill of materials may include a rubber or stainless steel braided hoses, a bucket, a gas flexy, a vent, gloves, or other materials; also see par. 0044 wherein the data stored in the data store 112 includes an item catalog;  as taught by SCHUSTER); overlaying a virtual attachment on an equipment device in the real world, wherein the virtual attachment is based on the attachment profile (See figs. 1 and 6-9, pars. 0044 and 0076-0077, for example fig. 1, par. 0044, wherein the item catalog 142 includes various information associated with items that may be used to either identify items in an environment or virtual impose (or overlay) items in the environment … the item catalog 142 may further include representative image data 150 which may be used by the augmentation engine 124 in imposing a two-dimensional or three-dimensional view of an item in an augmented environment; as taught by SCHUSTER); and adjusting the virtual attachment based on instructions received via the user interface (See figs. 5-9, pars. 0069-0077, for example see par. 0072, wherein the augmented reality system may allow the user to mark the height of gravel and taper out to a certain distance while showing an overlay of the coverage; or fig. 6, par. 0076, wherein a second augmented feature 206 b includes a target location at which the screw should be inserted; as taught by SCHUSTER).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LYONS and THAKURTA method to include the teachings of SCHUSTER for selecting an attachment profile for a machine from a database of attachment profiles; overlaying a virtual attachment on an equipment device in the real world, wherein the virtual attachment is based on the attachment profile; and adjusting the virtual attachment based on instructions received via the user interface. Such a person would have been motivated to make this combination as augmented reality systems may be able to assist those with limited skill or expertise in performing a difficult or once impossible task. Thus, the augmented reality systems are beneficial for reducing required skill or expertise, minimizing labor time, optimizing use of materials, and other benefits in construction, manufacturing, and related industries (SCHUSTER, par. 0025).
As to claim 13, LYONS and THAKURTA teach the limitations of claim 8. LYONS and THAKURTA do not teach select an attachment profile for a machine from a database of attachment profiles; overlay a virtual attachment on an equipment device in the real world, wherein the virtual attachment is based on the attachment profile; and adjust the virtual attachment based on instructions received via the user interface.
In similar field of endeavor, SCHUSTER teaches select an attachment profile for a machine from a database of attachment profiles (See fig. 9 box 924, par. 0089, wherein based on the parameters for the project 130, a bill of materials may be generated and provided or shown to the operator. For instance, if the operator intends to replace a washer and dryer, the bill of materials may include a rubber or stainless steel braided hoses, a bucket, a gas flexy, a vent, gloves, or other materials; also see par. 0044 wherein the data stored in the data store 112 includes an item catalog;  as taught by SCHUSTER); overlay a virtual attachment on an equipment device in the real world, wherein the virtual attachment is based on the attachment profile (See figs. 1 and 6-9, pars. 0044 and 0076-0077, for example fig. 1, par. 0044, wherein the item catalog 142 includes various information associated with items that may be used to either identify items in an environment or virtual impose (or overlay) items in the environment … the item catalog 142 may further include representative image data 150 which may be used by the augmentation engine 124 in imposing a two-dimensional or three-dimensional view of an item in an augmented environment; as taught by SCHUSTER); and adjust the virtual attachment based on instructions received via the user interface (See figs. 5-9, pars. 0069-0077, for example see par. 0072, wherein the augmented reality system may allow the user to mark the height of gravel and taper out to a certain distance while showing an overlay of the coverage; or fig. 6, par. 0076, wherein a second augmented feature 206 b includes a target location at which the screw should be inserted; as taught by SCHUSTER).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LYONS and THAKURTA system to include the teachings of SCHUSTER to select an attachment profile for a machine from a database of attachment profiles; overlay a virtual attachment on an equipment device in the real world, wherein the virtual attachment is based on the attachment profile; and adjust the virtual attachment based on instructions received via the user interface. Such a person would have been motivated to make this combination as augmented reality systems may be able to assist those with limited skill or expertise in performing a difficult or once impossible task. Thus, the augmented reality systems are beneficial for reducing required skill or expertise, minimizing labor time, optimizing use of materials, and other benefits in construction, manufacturing, and related industries (SCHUSTER, par. 0025).

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over THAKURTA et al.  (US20200034622A1) in view of LYONS et al. (US20130281209A1) and further view of WRIGHT et al. (US20200394012A1).

As to claim 7, LYONS and THAKURTA teach the limitations of claim 1. LYONS and THAKURTA do not teach accessing a machine software information database; collecting a set of machine software information for a chosen machine; transmitting a support request based on the collected set of machine software information; and transmitting a video feed to a support workstation to receive live AR support.
In similar field of endeavor, WRIGHT teaches accessing a machine software information database (See fig. 4 box 420, par. 0042, wherein the processor accesses the object database and locates a record in the database that matches the extracted visual features;  as taught by WRIGHT); collecting a set of machine software information for a chosen machine (See fig. 4 box 420, par. 0044, wherein the object database may be able to access information that can assist the user in interacting with the object; as taught by WRIGHT); transmitting a support request based on the collected set of machine software information (See figs. 5 and 6A-6E, pars. 0048-0056, for example see par. 0048, wherein block 515, the electronic device may then initiate communication with the remote individual based on the retrieved identifier; or fig. 6C, par. 0054, wherein FIG. 6C illustrates a display after the user has selected the option to call support. Once the call to support has been established, as shown in FIG. 6D, the user may be given the option to share the user's view, thereby transitioning the call to an AR communication session; as taught by WRIGHT); and transmitting a video feed to a support workstation to receive live AR support (See figs. 5-7, pars. 0049-0058, for example see par. 0049, wherein the user may initiate a shared AR session with the remote individual in which a live video stream or sequence of images captured by a camera of the user's electronic device is transmitted to a remote user's interface (e.g., a remote computer system or other device capable of displaying the video stream or sequence of images); as taught by WRIGHT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LYONS and THAKURTA method to include the teachings of WRIGHT for accessing a machine software information database; collecting a set of machine software information for a chosen machine; transmitting a support request based on the collected set of machine software information; and transmitting a video feed to a support workstation to receive live AR support. Such a person would have been motivated to make this combination as annotations and the shared images and/or video may improve the communication between the local user and the remote user by, for example, allowing the local user and the remote user to visually identify specific objects in the local user's environment (WRIGHT, par. 0018).

As to claim 14, LYONS and THAKURTA teach the limitations of claim 8. LYONS and THAKURTA do not teach access a machine software information database; collect a set of machine software information for a chosen machine; transmit a support request based on the collected set of machine software information; and transmit a video feed to a support workstation to receive live AR support.
In similar field of endeavor, WRIGHT teaches access a machine software information database (See fig. 4 box 420, par. 0042, wherein the processor accesses the object database and locates a record in the database that matches the extracted visual features;  as taught by WRIGHT); collect a set of machine software information for a chosen machine (See fig. 4 box 420, par. 0044, wherein the object database may be able to access information that can assist the user in interacting with the object; as taught by WRIGHT); transmit a support request based on the collected set of machine software information (See figs. 5 and 6A-6E, pars. 0048-0056, for example see par. 0048, wherein block 515, the electronic device may then initiate communication with the remote individual based on the retrieved identifier; or fig. 6C, par. 0054, wherein FIG. 6C illustrates a display after the user has selected the option to call support. Once the call to support has been established, as shown in FIG. 6D, the user may be given the option to share the user's view, thereby transitioning the call to an AR communication session; as taught by WRIGHT); and transmit a video feed to a support workstation to receive live AR support (See figs. 5-7, pars. 0049-0058, for example see par. 0049, wherein the user may initiate a shared AR session with the remote individual in which a live video stream or sequence of images captured by a camera of the user's electronic device is transmitted to a remote user's interface (e.g., a remote computer system or other device capable of displaying the video stream or sequence of images); as taught by WRIGHT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LYONS and THAKURTA system to include the teachings of WRIGHT to access a machine software information database; collect a set of machine software information for a chosen machine; transmit a support request based on the collected set of machine software information; and transmit a video feed to a support workstation to receive live AR support. Such a person would have been motivated to make this combination as annotations and the shared images and/or video may improve the communication between the local user and the remote user by, for example, allowing the local user and the remote user to visually identify specific objects in the local user's environment (WRIGHT, par. 0018).



As to claim 20, LYONS and THAKURTA teach the limitations of claim 15. LYONS and THAKURTA do not teach access a machine software information database; collect a set of machine software information for a chosen machine; transmit a support request based on the collected set of machine software information; and transmit a video feed to a support workstation to receive live AR support.
In similar field of endeavor, WRIGHT teaches access a machine software information database (See fig. 4 box 420, par. 0042, wherein the processor accesses the object database and locates a record in the database that matches the extracted visual features;  as taught by WRIGHT); collect a set of machine software information for a chosen machine (See fig. 4 box 420, par. 0044, wherein the object database may be able to access information that can assist the user in interacting with the object; as taught by WRIGHT); transmit a support request based on the collected set of machine software information (See figs. 5 and 6A-6E, pars. 0048-0056, for example see par. 0048, wherein block 515, the electronic device may then initiate communication with the remote individual based on the retrieved identifier; or fig. 6C, par. 0054, wherein FIG. 6C illustrates a display after the user has selected the option to call support. Once the call to support has been established, as shown in FIG. 6D, the user may be given the option to share the user's view, thereby transitioning the call to an AR communication session; as taught by WRIGHT); and transmit a video feed to a support workstation to receive live AR support (See figs. 5-7, pars. 0049-0058, for example see par. 0049, wherein the user may initiate a shared AR session with the remote individual in which a live video stream or sequence of images captured by a camera of the user's electronic device is transmitted to a remote user's interface (e.g., a remote computer system or other device capable of displaying the video stream or sequence of images); as taught by WRIGHT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LYONS and THAKURTA device to include the teachings of WRIGHT to access a machine software information database; collect a set of machine software information for a chosen machine; transmit a support request based on the collected set of machine software information; and transmit a video feed to a support workstation to receive live AR support. Such a person would have been motivated to make this combination as annotations and the shared images and/or video may improve the communication between the local user and the remote user by, for example, allowing the local user and the remote user to visually identify specific objects in the local user's environment (WRIGHT, par. 0018).

Response to Arguments
Applicant's arguments, filed 25 March 2022, have been fully considered but they are not persuasive.
Applicant argues that “MPEP 2181 explicitly states that the term "circuit" does not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6. Accordingly, Applicant submits that the term "processing circuit" should not be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6” (page 11). Examiner respectfully disagrees.
MPEP states that “the court found the recitation of "aesthetic correction circuitry" sufficient to avoid pre-AIA  35 U.S.C. 112, paragraph 6, treatment because the term circuit, combined with a description of the function of the circuit, connoted sufficient structure to one of ordinary skill in the art” (MPEP 2181) emphasis added). However, applicant’s ‘the processing circuit’ of claims 9-14 is not  combined with a description of the function of the circuit. 
Applicant further argues that [“Accordingly, Lyons appears to disclose decoding a barcode, and using the decoded information. However, decoding a barcode is not the same as "detecting an equipment decal of the machine by querying a database of predetermined decals using image data of the equipment decal," as recited in amended Claim 1. For at least these reasons, Lyons fails to cure the deficiencies of Thakurta. In view of the foregoing, amended Claim 1 is allowable over Thakurta and Lyons, alone or in proper combination” (Page 17 )]. Examiner respectfully disagrees. 
Applicant then argues “Lyons discloses (i) capturing an image of a barcode, (ii) transmitting the image, (iii) decoding the image to determine that it is an image of a barcode, (iv) using a barcode decoding module to determine an identifier, and (v) determine which gaming machine has been scanned using a Machine ID database and the identifier. None of these steps read on the limitation "detecting an equipment decal of the machine by querying a database of predetermined decals using image data of the equipment decal" for at least the reasons outlined below. The step (i) of obtaining the image of the barcode as taught by Lyons makes no mention regarding "querying a database of predetermined decals using image data of the equipment decal" as recited in amended Claim 1. The step (ii) of transmitting the image of the barcode (e.g., to a web server) as taught by Lyons merely amounts to data transmission, which is not any sort of "detecting" or "querying." The step (iii) of decoding the image to determine that is it an image of the barcode as taught by Lyons merely results in informing the next step of decoding the barcode. Decoding the image makes no mention of "querying a database of predetermined decals using image data of the equipment decal" as recited in amended Claim 1 and therefore does not teach "detecting an equipment decal of the machine by querying a database of predetermined decals using image data of the equipment decal" as recited in amended Claim 1. The step (iv) of using a barcode decoding module to determine an identifier as taught by Lyons is a decoding step, rather than "querying a database of predetermined decals using image data of the equipment decal" as recited in amended Claim 1. Decoding information as taught by Lyons is not the same as "querying a database of predetermined decals using image data of the equipment decal" as recited in amended Claim 1, and therefore does not read on "detecting an equipment decal of the machine by querying a database of predetermined decals using image data of the equipment decal" as recited in Claim 1. (pages 16-17). Examiner respectfully disagrees.
In paragraph 0119, Lyons teaches “The technician is prompted to scan the gaming machine's barcode (detecting decal) … The barcode decoding module determines an identifier, which is used by the Machine ID database to determine which gaming machine has been scanned (decoding image; querying database). In paragraph 0125,  Lyons teaches “ a specific set of help pages are retrieved by the CMS from a gaming machine instruction manual server to aid the technician in his tasks. These pages are made available on the smart phone for the technician to peruse and are specific to the game and cabinet combination in question” (matching decal with equipment information; querying database to find information; displaying information). 
Applicant then continues “The step (v) of determining which gaming machine has been scanned using the Machine ID database and the identifier, as taught by Lyons, is performed using the identifier, and is not performed "using image data of the equipment decal" as recited in amended Claim 1” (page 17). Examiner respectfully disagrees.
Lyons teaches “scanning barcode”. Barcodes are images that carry data. The barcode is detected and scanned, then decoded by the server and the information related to the machine is extracted and presented to the technician. 
Thus, combination of Thakurta and Lyons adequately discloses applicant's claimed limitation. Examiner respectfully reminds Applicants that during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Publication Number
Filing Date
Title
US20180129276A1
2017-11-08
Methods, systems, apparatuses, and techniques for employing augmented reality and virtual reality
US20170087465A1
2016-11-01
System and method for augmented reality maintenance
US9122499B2
2012-06-27
Real time examination of conditions of physical machines using augmented reality in smarter data center
US10878240B2
2018-02-17
Augmented reality user interface on mobile device for presentation of information related to industrial process, control and automation system, or other system
US10657721B2
2018-02-09
Systems and methods for providing augmented reality support for vehicle service operations


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174